Name: Council Decision 2013/241/CFSP of 27Ã May 2013 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: European construction;  Europe;  EU finance
 Date Published: 2013-05-28

 28.5.2013 EN Official Journal of the European Union L 141/47 COUNCIL DECISION 2013/241/CFSP of 27 May 2013 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (1), EULEX KOSOVO THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (2). (2) On 5 June 2012, the Council adopted Decision 2012/291/CFSP (3) amending Joint Action 2008/124/CFSP and extending the duration of EULEX KOSOVO until 14 June 2014. (3) The financial reference amount covers the period until 14 June 2013. Joint Action 2008/124/CFSP should be amended to provide a new financial reference amount intended to cover the period from 15 June 2013 until 14 June 2014. (4) EULEX KOSOVO will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty. (5) Joint Action 2008/124/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 16(1) of Joint Action 2008/124/CFSP is replaced by the following: 1. The financial reference amount intended to cover the expenditure of EULEX KOSOVO until 14 October 2010 shall be EUR 265 000 000. The financial reference amount intended to cover the expenditure of EULEX KOSOVO from 15 October 2010 until 14 December 2011 shall be EUR 165 000 000. The financial reference amount intended to cover the expenditure of EULEX KOSOVO from 15 December 2011 until 14 June 2012 shall be EUR 72 800 000. The financial reference amount intended to cover the expenditure of EULEX KOSOVO from 15 June 2012 until 14 June 2013 shall be EUR 111 000 000. The financial reference amount intended to cover the expenditure of EULEX KOSOVO from 15 June 2013 until 14 June 2014 shall be EUR 110 000 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 May 2013. For the Council The President C. ASHTON (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/99 and the ICJ Opinion on the Kosovo declaration of independence. (2) OJ L 42, 16.2.2008, p. 92. (3) OJ L 146, 6.6.2012, p. 46.